DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 122.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 
Specification
The disclosure is objected to because of the following informalities: line 5 of para. [0047], change “snap-fit groove 21” to --snap-fit groove 111--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the unlocking element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the unlocking element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the unlocking element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (para. [0003-0004] of the specification) in view of Henry et al. (US 2016/0126660 A1).
In regard to claims 1-6, Applicant’s Admitted Prior Art (para. [0003-0004] of the specification) discloses a connector assembly comprising a first component and a second component, wherein the first component comprises an inner housing and an outer housing, the outer housing is sleeved on the inner housing, the second component is configured to engage with the first component in a snap-fit way, and the outer housing is movable relative to the inner housing so that the second component is disengageable from the first component.
However, Applicant’s Admitted Prior Art (para. [0003-0004]) of the specification) does not disclose the connector assembly further comprising: a locking assembly, which comprises a locking groove on one of the inner housing and the outer housing, and a locking hook on the other one of the inner housing and the outer housing, wherein the locking hook is capable of engaging with the locking groove in a snap-fit way to secure the outer housing to the inner housing; and an unlocking member, wherein the unlocking member is configured to disengage 
Henry et al. discloses the connector assembly 102 comprising: a locking assembly, which comprises a locking groove 146 on the inner housing 142, and a locking hook 156 on the the outer housing 110, wherein the locking hook 156 is capable of engaging with the locking groove 146 in a snap-fit way to secure the outer housing 110 to the inner housing 142; an unlocking member (a tool, see para. [0024]), wherein the unlocking member is configured to disengage the locking hook 156 from the locking groove 146 (see para. [0024]), wherein the outer housing 110 is provided with a locking arm 152, and the locking hook 156 is secured to a free end of the locking arm 152, wherein the unlocking element (a tool) is provided with an unlocking arm, and the unlocking arm is configured to be inserted between the outer housing and the inner housing and abut against the locking arm 152 so as to prop the locking arm 152 open to disengage the locking hook 156 from the locking groove 146 (see para. [0024]), wherein the unlocking arm (for example, a flat screw driver could be used) is provided with a first ramp (the tip end of a flat screw driver has a ramp), wherein the first ramp is configured to abut against the locking arm 152 (see para. [0024]), wherein the unlocking element is provided with an engaging protrusion (the flat tip of the flat screw driver), the outer housing 110 is provided 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Applicant’s Admitted Prior Art (para. [0003-0004]) of the specification) by constructing the locking assembly and unlocking member as disclosed by Henry et al. in order to prevent the user accidentally disconnect the connection by hands.
[AltContent: connector][AltContent: textbox (receiving groove)]
    PNG
    media_image1.png
    387
    573
    media_image1.png
    Greyscale




Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (para. [0003-0004]) of the specification) and Henry et al. as applied to claims 1-6 above, and further in view of Deng (US 7,371,107).
In regard to claim 7, Applicant’s Admitted Prior Art (para. [0003-0004]) of the specification) as modified by Henry et al. has been discussed above.
However, Applicant’s Admitted Prior Art (para. [0003-0004]) of the specification) as modified by Henry et al. does not disclose the unlocking element is provided with a first identifier, the outer housing is provided with a second identifier, and the first identifier is identical to the second identifier or the first identifier is capable of matching the second identifier.
Deng discloses the first identifier 4 of member 10 is identical to the second identifier 4 of member 3 in order to efficiently enhance the assembly process (see abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify Applicant’s Admitted Prior Art (para. [0003-0004]) of the specification) as modified by Henry et al. by constructing the identifying provision as disclosed by Deng in order to efficiently enhance the assembly or disassembly process.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (para. [0003-0004]) of the specification) and Henry et al. as applied to claims 1-4 above, and further in view of Kuo et al. (US 7,534,132).
In regard to claim 8, Applicant’s Admitted Prior Art (para. [0003-0004]) of the specification) as modified by Henry et al. has been discussed above.
However, Applicant’s Admitted Prior Art (para. [0003-0004]) of the specification) as modified by Henry et al. does not disclose a dust cap, wherein the dust cap is provided with a second snap-fit groove, the second component is provided with a snap-fit hook, and the second 
	Kuo et al. discloses a dust cap 1, wherein the dust cap 1 is provided with a second snap-fit groove 161, the second component 2 is provided with a snap-fit hook 210, and the second snap-fit groove 161 is configured to engage with the snap-fit hook 210 of the second component 2 in a snap-fit way so as to secure the dust cap 1 to the second component 2.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify Applicant’s Admitted Prior Art (para. [0003-0004]) of the specification) as modified by Henry et al. by constructing the dust cap as disclosed by Kuo et al. in order to efficiently prevent foreign materials from entering the component.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (para. [0003-0004]) of the specification), Henry et al. and Kuo et al. as applied to claims 1-8 above, and further in view of Twomey et al. (US 2019/0321950 A1) and Walker et al. (US 9,967,993).
In regard to claims 9, 10, Applicant’s Admitted Prior Art (para. [0003-0004]) of the specification) and Henry et al. as modified by Kuo et al. has been discussed above.
However, Applicant’s Admitted Prior Art (para. [0003-0004]) of the specification) and Henry et al. as modified by Kuo et al. does not disclose the dust cap is provided with an unlocking groove, and the unlocking arm is configured to be inserted into the unlocking groove and abut against the snap-fit hook so as to disengage the snap-fit hook from the second snap-fit groove, wherein the unlocking arm is provided with a second ramp, and the second ramp is configured to abut against the snap-fit hook so as to disengage the snap-fit hook from the second snap-fit groove.

Further, Walker et al. discloses the cap 14 is provided with an unlocking groove 548, and the unlocking arm 606 is configured to be inserted into the unlocking groove and abut against the snap-fit hook 68 so as to disengage the snap-fit hook 68 from the second snap-fit groove (see figures 21-25), wherein the unlocking arm 606 is provided with a second ramp (the tip of flat screw driver has two ramps, see col. 11, lines 1-4), and the second ramp is configured to abut against the snap-fit hook 68 so as to disengage the snap-fit hook 68 from the second snap-fit groove (see figures 21-25).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify Applicant’s Admitted Prior Art (para. [0003-0004]) of the specification) and Henry et al. as modified by Kuo et al. by constructing the dust cap as disclosed by Twomey et al. and Walker et al. in order to efficiently prevent a user from accidentally removing the cap by hand.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
7/14/2021

/THO D TA/Primary Examiner, Art Unit 2831